MORROW, P. J.
In cause No. 11996 the relator, Ered Bell, applied to this court for a writ of habeas corpus, and in cause. No. 11997 said relator applied to this court for a writ of mandamus. The two applications will be considered together as consolidated. Erom them it is made to appear that relator was charged with a misdemeanor; that after a verdict of guilty he filed a motion for new trial. The motion was overruled in the absence of the appellant. He subsequently, during the term, attempted to give notice of appeal. The privilege was denied him, and he was remanded to the custody of the sheriff. Relief from custody was sought, and also a mandamus proceeding to compel the county judge to allow the relator bail. After notice to the sheriff and county judge to appear and show cause why the relief should not be granted, and the allowance of bond pending the application for a writ of habeas corpus, there was filed in this court a certified copy of the judgment of the county court, reflecting a change of view upon the subject, and showing that the entry of notice of appeal had been given. In view of the fact last mentioned, further action of this court in the premises is deemed unnecessary. It is therefore ordered that the applications mentioned be dismissed, and that no costs in the premises be charged to the relator.